Title: To Alexander Hamilton from Jeremiah Olney, 11 October 1791
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseProvidence 11th. October 1791
Sir.

In directing the District Attorney to file a Libel against the Brigt. Betsey, John Arnold Master, from Bordeaux, and then acquainting you with the Case and the favorable circumstances attending the breach of the Law, I acted, in my Idea, so perfectly consonant to a plain and positive Law, and your Instructions, that I thought Malice itself could not blame me; but some Interested Men (particularly Welcome Arnold Esquire, who was before much offended with me for putting his Bond in Suit) have clamoured loudly against me, with a view of exciting Prejudices in the Minds of some Persons unfavorable to the executive part of my Conduct: They say I had no right, when it appeared there was fraud intended, to have given the information to the Attorney, until after I had received your directions to do it; That after the information was given, it was my Duty, on application of the Owner, to have taken a Bond, and released the Vessel; That even after the Libel was filed and a special Court ordered by the Judge to be held on the 17th instant in this Town, it was in my power to withdraw the Action; and which, on the receipt of your Letter of the 24th ulto., it was my Duty immediately to do, that she might proceed on a foreign Voyage. As neither the Law nor your Instructions submit anything to my discretion in the Case of this Vessel, I conceived myself not warranted to comply with the several particulars above mentioned, the first of which was not Requested, but is now said to be what I ought to have done. I am anxious to do my Duty, and whatever I believe that to be I shall invariably execute, regarless of the Consequences; but then it is certainly reasonable to Hope for, and I flatter myself I shall have, your Approbation and Support. If Sir, it shall appear to you that I have done my Duty in this Affair, I respectfully and earnestly entreat, in order to heal my wounded Feelings, that you would generously signify your Approbation of my Conduct at an early period.
With the highest respect,   I have the honor to be &c.
Jereh. Olney Collr. Alexr. Hamilton Esqr.Secy of the Treasury.
